For the reasons stated in People ex rel. City of New York v.Keeler, decided herewith (237 N.Y. 332), the assessments under review are erroneous to the extent that they were increased by order of the court over the valuations fixed by the assessors.
The order of the Appellate Division should be modified by directing that the several valuations enumerated in the seventh finding of fact and the third and fourth conclusions of law, in so far as they exceed the valuations fixed by the assessors as stated in the first finding of fact, shall be reduced so as to conform thereto; and, as so modified, the order should be affirmed, with costs to the appellant.
All concur.
Ordered accordingly.